Citation Nr: 1531545	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  11-25 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine.

2.  Entitlement to a total disability based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran served on active duty from March 1999 to March 2003. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a 20 percent rating for his service connected thoracolumbar spine disability.

Per the Veteran's request, a hearing before a Veterans Law Judge was scheduled for him in March 2015.  However, according to a February 2015 Report of General Information (VA Form 27-0820), the Veteran called to cancel the hearing due to travel constraints, noting that he needed a hearing closer to home.  Thereafter, approximately one week prior to the scheduled hearing, VA talked with the Veteran regarding his upcoming hearing and he stated that he had cancelled the hearing a month ago.  See March 2015 Report of General Information (VA Form 27-0820).  In light of his statements, his hearing request is accordingly withdrawn. 

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  At the time of a September 2009 VA examination of the spine, the Veteran stated that he had been unemployed for the past year.  Prior to that, he reportedly worked as a loan mortgage officer, but noted that he lost eight to ten hours of work, presumably due to his lumbar spine symptoms.  Subsequent evidence reveals that he is currently unemployed (see April 2014 VA "PTSD" examination report).  Inasmuch as the issue of unemployability is at least partly predicated on the lumbar spine disability on appeal here, the Board infers a TDIU claim, and such issue has been added to the instant appeal. 

Lastly, the Board observes that, according to a February 2015 Report of General Information, the Veteran filed an increased rating claim for his service-connected PTSD.  The RO requested a VA "PTSD" examination in March 2015, but no further action is apparent.  In addition, in April 2015, the Veteran submitted a claim of entitlement to dependency benefits for his mother who is now living with him.  See VA Form 21-4138 received in April 2015 and subsequent supportive evidence.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ). The Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.

This appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Review of the record demonstrates that further development is necessary prior to analyzing the merits of the claims.  

The Veteran's thoracolumbar spine was last examined for VA compensation purposes in September 2009.  Generally, the mere passage of time is not a sufficient basis for a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (holding that the mere passage of time, without evidence of worsening, does not require a new examination); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  However, because the Veteran's thoracolumbar spine has not been examined for VA compensation purposes in almost five years, and he has reported a worsening of disability (see June 2015 written argument), a new examination is warranted.  In addition, the Board observes that, in his March 2010 notice of disagreement, the Veteran essentially challenged the adequacy of the September 2009 VA examination, stating that the physical examination was painful and uncomfortable.  Although the examination report shows no signs of inadequacy, an updated examination will be provided to him, as indicated.  

Finally, the Board notes that the inferred TDIU request is inextricably intertwined with the increased rating claim on appeal.  On remand, a VA medical opinion should be obtained to address any functional limitations on his ability to perform both sedentary and physical tasks, caused by his service-connected thoracolumbar spine disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records.

2.  Send the Veteran the appropriate notice as to how to substantiate a request for a TDIU, and provide him with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion, with instructions to return the form to the RO.  

Also afford him the opportunity to identify or submit any additional pertinent evidence in support of this inferred TDIU request and the remaining issue on appeal.

3.  Then, provide the Veteran for a VA examination to determine the current nature and severity of his service-connected thoracolumbar spine disability.  The claims file should be made available to and reviewed by the examiner. 

After reviewing the claims file and examining the Veteran, the examiner is asked to:

(a).  Identify the Veteran's thoracolumbar spine pathology (orthopedic and related neurologic) found to be present. 

(b).  Provide the range of motion of his thoracolumbar spine in degrees and indicate whether there is objective evidence of pain on motion. 

(c).  Indicate whether his thoracolumbar spine exhibits weakened movement, excess fatigability, or incoordination during flare-ups or upon repetitive use. 

**Specifically comment on the frequency and duration of any reported flare-ups (see June 2015 written argument).

(d).  Indicate whether there is any additional limitation in range of motion or functional impairment during flare-ups or upon repetitive use.  To the extent possible, express any functional loss in terms of additional degrees of limited motion of the Veteran's thoracolumbar spine.  

(e).  State whether the Veteran's lumbar spine disc disease has been productive of any incapacitating episodes, and IF SO, the frequency and duration of those episodes, categorized by year. 

(f).  Identify any evidence of radiculopathy or other nerve involvement due to the service-connected thoracolumbar spine disability. 

If neurological pathology is present in the lower extremities, identify the nerves affected and express an opinion as to the severity of the nerve involvement in terms of being mild, moderate, or severe.

Also comment on the presence and severity of any related bowel or bladder problems.

(g).  Comment on any functional limitations on his ability to perform both sedentary and physical tasks, caused by his service-connected thoracolumbar spine disability.

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

4.  Then readjudicate the claim of entitlement to a rating higher than 20 percent for the thoracolumbar spine disability, including EXTRASCHEDULAR consideration, as well as the inferred TDIU request, in light of all additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative another SSOC and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




